Citation Nr: 0412099	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by breathing problems. 
 
2.  Entitlement to service connection for spine disability. 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, flashbacks, and 
nightmares. 
 
5.  Entitlement to service connection for disability 
manifested by elevated liver enzymes. 
 
6.  Entitlement to service connection for a retained foreign 
body, claimed as residuals of shrapnel injury. 
 
7.  Entitlement to service connection for scars of the face, 
left thigh and left calf. 
 
8.  Entitlement to service connection for and a left Achilles 
tendon injury

9.  Entitlement to service connection for skin rashes of the 
forehead and chest, to include as the result of exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1969 until August 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from June 2000 and 
October 2002 rating decisions of the Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The Board points out in this instance that the issue of 
entitlement to permanent and total disability rating for 
pension purposes which was previously on appeal was 
effectively granted in an RO letter to the veteran dated in 
May 2003.  However, as the veteran's Social Security income 
exceeds the maximum limit for award of a nonservice-connected 
pension, he is barred from receiving any monetary 
compensation.  This issue is thus rendered moot.  The Board 
construes the veteran's statements as raising the issue of 
service connection for hearing loss.  This issue is referred 
to the RO for appropriate action.  The issues in appellate 
status are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board also notes that in VA outpatient clinical records 
dated in March 1997 and February 1999, it is recorded that 
the veteran had sought treatment at Citizens General Hospital 
for back and other injuries.  In January 2001, it was 
recorded that he was treated at Allegheny Valley Hospital.  
These records are not on file.  The record indicates that the 
veteran is in receipt of Social Security disability benefits.  
Such records should be secured and associated with the claims 
folder.

The veteran maintains that he was exposed to acoustic trauma 
during service.  His personnel records show that he was 
assigned to the combat engineers and operated a bulldozer.  
He further maintains that he has scars and retained foreign 
bodies resulting from enemy fire in Vietnam.  He indicated he 
was injured in July or August 1970.  Additionally, in his 
substantive appeal dated in January 2003, the veteran wrote 
that he desired a hearing before the Board in Washington D. 
C. but due to health was unable to travel.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should inform the veteran to submit any 
evidence in his possession pertinent to 
his claims, not previously submitted.  
38 C.F.R. § 3.159 (b) (1).  

2.  The veteran should be contacted, 
advised of the different types of 
hearings offered and asked if he still 
desires a hearing.  He should be 
furnished the appropriate release of 
information forms in order to obtain a 
copy of the medical records from 
Citizens General Hospital and Allegheny 
Valley Hospital.  He should be asked if 
he was awarded a Purple Heart Medal for 
his reported wounds and, if yes, to 
submit documentation.  He should be 
requested to provide specific 
information concerning the shell 
fragment wounds, particularly to the 
left thigh and left calf, to include 
the approximate month, year, unit to 
which he was assigned, location, and 
the name of the treating facility.

3.  Thereafter, the RO should request 
U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197 to provide 
any information available which might 
corroborate the appellant's multiple 
shell fragment wounds and any other 
sources which may have pertinent 
information.
The veteran served in Vietnam from 
December 1969 to August 1971.  He was 
assigned to Co. A, 864th Engr. Bn.  He 
indicated that he sustained a shell 
fragment wound to the face in July and 
August 1970 on Whiskey Mountain.  Any 
other information submitted by the 
veteran should be included in the 
request.

4.  The RO should take the appropriate 
action to obtain a copy of the evidence 
on which a Social Security decision was 
based.

5.  The RO should obtain any additional 
medical records from the VA facilities 
from March 19, 2002 to the present.

6.  Thereafter, the RO should arrange 
for the veteran to undergo a VA 
examination by an appropriate physician 
to determine the nature, severity, and 
etiology of the reported shell 
fragments wound scars to the face, left 
thigh, and left calf and any retained 
shell fragments.  The claims folder 
should be made available to the 
examiner for review in connection with 
the examination.  The examiner is 
requested to obtain a detailed history 
regarding the veteran's wounds.  In 
addition to x-rays, any other tests 
deemed necessary should be performed.  

Following the examination and a review 
of the claims folder the examiner 
should identify and retained shell 
fragments and render any opinion as to 
whether the scars are consistent with 
the residuals of a shell fragment 
wound.  A complete rational for opinion 
expressed should be included in the 
report.

7.  A VA examination should be 
conducted by a specialist (M.D.) in ear 
disorders in order to determine the 
nature, severity, and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiology examination, any other 
tests deemed necessary should be 
performed.  The examiner should be 
requested to obtain a detailed history 
of inservice and post-service noise 
exposure.  If a diagnosis of hearing 
loss and/or tinnitus is made, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hearing loss and/or tinnitus is related 
to the noise exposure during active 
duty.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder should be made available to the 
physician for review in conjunction 
with the examination.

8.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




